Citation Nr: 0400914	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected chronic lumbar strain.  



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1997 to 
June 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the RO, which 
granted service connection for chronic lumbar strain and 
assigned a no percent rating, effective on June 28, 2000.  

Subsequently, in a December 2002 decision, the RO increased 
the rating for the low back disorder from 0 to 10 percent, 
effective on June 28, 2000.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  

In view of this decision, the Board must conclude that, even 
though an increase was granted by the RO during the pendency 
of this appeal, the claim for an increased rating for a low 
back disorder remains in appellate status.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

The veteran essentially contends that a higher rating for his 
service-connected low back disorder is warranted.  The 
veteran maintains that his back disorder is more severe than 
reflected by the 10 percent rating currently assigned.  The 
veteran indicates that he is in constant pain and, therefore, 
is required to be on medication on an ongoing basis.  The 
veteran further maintains that he is no longer able to work 
as a result of his ongoing back problems.  

Historically, a rating action of June 2001 granted service 
connection for chronic lumbar strain, with a 0 percent 
disability rating assigned under Diagnostic Code 5295.  The 
veteran filed a notice of disagreement with the rating 
assigned in October 2001.  Following the receipt of 
additional medical records in November 2002, a rating action 
in December 2002 assigned a 10 percent disability rating to 
the back disorder.  

The increased rating for the veteran's back was based on VA 
progress notes, dated from March 2001 to October 2002, which 
show that he has received ongoing treatment for his back 
disorder with radiating pain in the lower extremities.  

During a clinical visit in September 2001, the veteran 
complained of a burning sensation in his lower back radiating 
to his mid lateral thigh and groin area.  Following a 
physical evaluation, the impression was new onset 
radiculopathy either due to nerve root irritation either from 
disk leakage or mechanical irritation.  

A progress note dated in February 2002 reported findings of 
chronic back pain and herniated disk; it was noted that the 
veteran was being treated with multiple narcotics.  In March 
2002, the veteran was diagnosed with low back pain with 
sciatica.  

During a clinical visit in March 2002, it was noted that the 
veteran underwent an MRI outside the facility which showed 
"small lateralized right of midline protruded nucleus 
pulposus at L4-5, small central herniated nucleus pulposus at 
L5-S1, no evidence of nerve root compression."  

Significantly, following the most recent VA examination of 
record in March 2001, the examiner stated that the MRI 
findings were not felt to be clinically significant though 
consistent with early degenerative disc disease at L5/S1.  

The above clinical findings suggest that there may be an 
element of intervertebral disc syndrome to the veteran's low 
back pain.  It is unclear if this is part of the service-
connected disability and if so, what degree of impairment is 
caused by the total service- connected disability.  

Thus, while the veteran's low back disability is currently 
rated under Diagnostic Code 5295, lumbosacral strain may also 
be evaluated under Diagnostic Code 5293 for intervertebral 
disc syndrome (IDS), which has not yet been considered by the 
RO.  VA adjudicators may, in appropriate situations, decide 
to rate the disability at issue under a diagnostic code that 
is different from the one initially chosen.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  But any change in 
a Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

However, as noted above, service connection has never 
specifically been established for degenerative disc disease, 
and there does not appear to be any medical opinion of record 
which directly addresses the relationship, if any, between 
the veteran's service-connected lumbosacral strain and his 
later developed degenerative disc disease.  

The Board notes that a rating under Diagnostic Code 5293 is 
appropriate if the service-connected lower back disability is 
shown to encompass degenerative disc disease (intervertebral 
disc syndrome).  Moreover, separate evaluations may be 
assigned for separate problems arising from the same injury 
if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

However, even if separately diagnosed conditions are not 
deemed related, the reasonable doubt doctrine mandates that, 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, all 
signs and symptoms should be attributed to the veteran's 
service-connected back condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2002).  

Furthermore, the Board notes that, effective on September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also affect the way IVDS is 
evaluated.  The applicable diagnostic code (5293) has been 
renumbered as 5243, but it did not undergo any substantive 
changes, itself; however, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.  

Where, as here, the governing law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 
38 C.F.R. § 3.114 (2003).  

Although further delay is indeed regrettable, additional VA 
neurological and orthopedic examinations are warranted to 
ensure a fully informed decision regarding the veteran's 
claim, to include a determination as to whether he currently 
has intervertebral disc disease and, if so, whether it is 
related to or part and parcel of his service-connected low 
back disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  

Adequate findings with which to evaluate the veteran's pain 
and functional loss, including objective signs of pain, 
excess fatigability, incoordination, weakness, and the like, 
are also needed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims 
and to ensure full compliance with due process notice 
requirements, this case is REMANDED to the RO for the 
following:

1.  The RO must send the veteran an 
updated VCAA notice in accordance with 
the recently passed Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected chronic back strain since March 
2001-the records of which have not 
already been obtained.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the other 
evidence in the claims file.  If the RO 
is unable to obtain any of the records 
identified, it should follow the 
procedures outlined in the VCAA and the 
implementing regulations.  

3.  Thereafter, the veteran must be 
scheduled for VA orthopedic and 
neurological examinations to obtain 
medical opinions concerning the severity 
of his service-connected low back 
disorder.  The veteran's claims folder in 
its entirety, to include a copy of this 
remand, is to be furnished to the 
examiners prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies, including 
magnetic resonance imaging, 
electromyogram, and/or nerve conduction 
study, deemed warranted by the examiner.  
All applicable diagnoses must be fully 
set forth.  If either examiner is unable 
to render any finding or opinion 
requested, it should be so indicated on 
the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The orthopedic examiner should provide 
detailed findings as to the following:

(a) Describe the current state of 
the veteran's lower spine, including 
the presence or absence of ankylosis 
and, if present, the degree thereof 
and whether it is at a favorable or 
unfavorable angle.

(b) Undertake range of motion 
studies of the lumbar spine, noting 
the exact measurements for forward 
flexion, extension, lateral flexion, 
and rotation (also specifying normal 
range of motion) and whether any 
limitation of motion shown is 
severe, moderate, or slight in 
degree.  

(c) Ascertain whether the lower 
spine exhibits weakened movement, 
excess fatigability or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any pain, weakened 
movement, excess fatigability or 
incoordination.

(d) Identify whether there is 
present or absent objective signs of 
pain of the lower spine and whether 
such pain, if any, could 
significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare- ups.  

(e) Whether it is at least as likely 
as not that the veteran's service-
connected low back disorder results 
in a marked interference with 
employment?

The neurological examiner should 
respond in detail to the following:

(a) Describe any and all 
neurological manifestations 
specifically attributable to the 
service-connected low back 
disability.

(b) Note whether there is present or 
absent recurring attacks of 
intervertebral disc syndrome and 
whether only little intermittent 
relief is achieved.  Also, note 
whether there is present or absent 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(c) Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  

The examiners must be requested to 
express an opinion as to whether any disc 
disease found on examination(s), or any 
other disorder(s) found on examination of 
the back, is/are secondary or part and 
parcel of the service-connected chronic 
back strain.  

4.  The RO should review the claims 
folder and ensure that all of 
the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of any additional evidenced obtained.  If 
the RO determines that service connection 
is warranted for degenerative disc 
disease of the lumbar spine, 
consideration should be given to both the 
old and new criteria for rating 
intervertebral disc syndrome (IVDS).  

6.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC).  It must apprise them 
of the revised rating criteria applicable 
to intervertebral disc syndrome, which 
became effective on September 23, 2002, 
and the new general rating formula for 
disease and injuries of the spine that 
became effective on September 26, 2003.  
The SSOC should include a recitation of 
all potential laws and regulations, a 
recitation of the evidence considered in 
readjudicating the claim, and the reasons 
and bases for the determination as to the 
propriety of the assigned rating.  They 
should then be given an opportunity to 
submit additional evidence and/or 
argument in response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




